Citation Nr: 0209530	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  98- 17 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to restoration of a 100 percent disability rating 
assigned for non-Hodgkin's lymphoma.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran served on active duty from June 1971 to June 
1973.  

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In that rating 
decision, the RO reduced the disability rating assigned for 
non-Hodgkin's lymphoma, from 100 to zero percent effective 
January 1, 1998.  


FINDINGS OF FACT

1.  A 100 percent rating for non-Hodgkin's lymphoma was in 
effect from July 19, 1996 to December 31, 1997.  

2.  In July 1997, the veteran was notified that the RO 
proposed to reduce the evaluation for non-Hodgkin's lymphoma 
from 100 to 0 percent, based on a May 1997 VA examination 
report indicating that no non-Hodgkin's lymphoma residuals 
were shown; the veteran was properly notified of the 
proposal.  

3.  In an October 1997 rating decision, the RO reduced the 
rating of the veteran's non-Hodgkin's lymphoma to 0 percent, 
effective from January 1, 1998.  

4.  The evidence shows that there has been no recurrence of 
active non-Hodgkin's lymphoma after the completion of therapy 
in December 1996.  


CONCLUSION OF LAW

The reduction of the rating for non-Hodgkin's lymphoma, 
effective January 1, 1998, was proper, and restoration of a 
100 percent rating is not warranted.  38 U.S.C. §§ 1155, 
5103A, 5107(b) (2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R § 3.159); 38 C.F.R. § 4.117, 
Diagnostic Code 7715 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

The July 1997 and October 1997 rating decisions, January 1998 
Statement of the Case as well as the July 1998 and February 
2002 Supplemental Statements of the Case informed the veteran 
of the evidence needed to substantiate the claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C. §§ 5102, 5103A 
(2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R § 3.159(b)).  The veteran has not referenced any 
unobtained evidence that might aid the claim or that might be 
pertinent to the basis of the denial of the claim.  See 38 
U.S.C. § 5103A (2002); 66 Fed. Reg. 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)).  The veteran was 
afforded VA examinations in May 1997, March 1999 and May 
2001.  See 38 U.S.C. § 5103A (2002); 66 Fed. Reg. 45,631 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

In an April 1997 rating decision, the RO granted service 
connection for non-Hodgkin's lymphoma and assigned a 100 
percent rating effective from July 19, 1996.  

In a July 1997 rating decision, following a May 1997 VA 
examination to review the veteran's lymphatic disorder, the 
RO proposed to reduce the veteran's evaluation for non-
Hodgkin's lymphoma to 0 percent.  He was given a period of 60 
days to submit additional medical or other evidence to show 
why such change should not be made.  During that period, he 
provided a written statement disagreeing with the proposed 
reduction and progress notes dated August 1997 indicating 
that his diagnosis was Burkitts lymphoma with bone marrow 
evidence.  The physician wrote that it was highly aggressive 
tumor and that even though now is in remission, in the 
veteran's case there was a 20 percent of a chance for cure 
and also that the veteran needed follow ups and frequent 
appointments during his lifetime since the tumor was highly 
unstable and would require future treatment.  

Thereafter, in October 1997, the RO reduced the veteran's 
evaluation for non-Hodgkin's lymphoma to 0 percent, effective 
January 1, 1998.  Such actions comport with the procedure and 
notice requirements associated with reductions in 
compensation evaluations.  38 C.F.R. § 3.105(e).  In January 
1998, the veteran submitted a timely Notice of Disagreement 
with the decision to reduce the rate and stated that the 
medical evidence supported a continuance of a 100 percent 
rating for his service-connected non-Hodgkin's lymphoma.  

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, rating action will be taken.  
The reduction will be made effective the last day of the 
month in which a 60-day period from the date of notice to the 
payee expires.  The veteran will be notified and given 60 
days to present additional evidence.  38 C.F.R.  § 3.105(e) 
(2001).  

According to the applicable criteria, for those evaluations 
that have been in effect for five years of more, the RO is to 
ensure the greatest degree of stability of disability 
evaluations possible.  This means that those illnesses or 
disabilities subject to temporary or episodic improvement are 
not to be reduced on the results of any one examination, 
except in those cases where all of the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  38 C.F.R. § 3.344(a) (2001).  
However, these provisions do not apply to those ratings that 
have not been in effect for five years or more.  Such 
disabilities are not considered to be stabilized, and are 
thus subject to improvement.  Reexamination disclosing 
improvement in these disabilities will warrant a reduction in 
rating.  38 C.F.R. § 3.344(c) (2001).  In this case, the 
veteran's 100 percent disability evaluation had been in 
effect for approximately 1 year and 5 months.  Thus, the 
provisions of 38 C.F.R. § 3.344(a) do not apply in this case 
and the evaluation could be reduced on reexamination that 
showed improvement in the disability.  38 C.F.R. § 3.344(c).  

In any disability rating-reduction case, regardless of 
whether the rating has been in effect for five years or more, 
certain general regulations need to be considered.  
Specifically, it is necessary to ascertain, based upon a 
review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in disability 
and whether examination reports reflecting change are based 
upon thorough examinations.  In addition, it must be 
determined that an improvement in a disability has actually 
occurred and that such improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  See Brown v. Brown, 5 
Vet. App. 413, 420-421 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 
4.10, and 4.13).  See also 38 C.F.R. § 3.344(c) (authorizing 
reduction of a rating in effect for less than five years on 
the basis of examination disclosing improvement).  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.117 (2001), the RO initially ascertained the severity of 
the veteran's non-Hodgkin's lymphoma by application of the 
criteria set forth in Diagnostic Code 7715.  Under that code, 
non-Hodgkin's lymphoma warrants a 100 percent evaluation if 
the disease is active or during a treatment phase.  38 C.F.R. 
§ 4.117, Diagnostic Code 7715.  The 100 percent rating shall 
continue beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local recurrence or metastasis, the disability is to be rated 
on the basis of residuals.  Note following Diagnostic Code 
7715.  

The April 1997 computed tomography scan showed no residuals 
and no space occupying were identified.  The base of the 
skull was unremarkable.  There were no cervical or axillary 
lymphadenopathies at the May 1997 VA examination.  There were 
no inguinal lymphadenopathies or thrush.  The veteran has 
Burkittoma and was under treatment.  The last course of 
therapy was on December 29, 1996.  He was being considered 
for possible further therapy if brain metasis were found this 
was still under study.  

The March 1999 VA examination diagnosis was non-Hodgkin's 
lymphoma, in remission.  

At the May 2001 VA examination there was no oral thrush and 
no cervical lymph nodes palpable.  However, examination of 
the chest revealed a tiny less than 1/2 lymphadenopathy on 
the left axilla that apparently had been present since the 
original therapy and had not grown in size.  There were no 
other lymphadenopathies palpable.  Examination of the abdomen 
showed no hepatosplenomegaly and no inguinal nodes.  
Examination of the extremities was normal.  There was no 
swelling of the hands or feet.  There was no pallor of nail 
beds, mucosa or skin.  No other significant physical 
examination findings were noted.  There were no residuals of 
bone or vascular infarction and no evidence of congestive 
heart failure.  Computed tomography scan of the liver, 
thorax, abdomen and pelvis were all reported negative except 
for the non-pathological lymph nodes on the left axilla 
mentioned above, the study was taken on May 30, 2002.  The 
diagnosis was Burkitt's lymphoma, non-Hodgkin's, inactive 
since 1996, with no evidence of recurrence.  

Upon examining the regulations and evidence, the Board finds 
that the reduction in the veteran's evaluation from 100 
percent was proper.  Initially, the Board notes that all 
notification requirements under 38 C.F.R. § 3.105(e) were 
met.  With regard to the medical evidence, the record reveals 
that the veteran's non-Hodgkin's lymphoma is in remission.  
There has been no recurrence.  

In sum, the veteran's prior active non-Hodgkin's lymphoma has 
shown an actual change constituting an improvement in the 
condition, which is not currently disabling to the extent 
required for a 100 percent rating.  As a consequence, since 
the evidence had demonstrated improvement in the veteran's 
disability, and he no longer meets the criteria for a 100 
percent rating under 38 C.F.R. § 4.117, Diagnostic Code 7715, 
the Board finds that a reduction was proper.  38 C.F.R. § 
3.344(c).  Therefore, the Board finds that the criteria for a 
reduction in the evaluation of the veteran's non-Hodgkin's 
lymphoma have been met, and the appeal is denied.  


ORDER

Entitlement to a restoration of a 100 percent rating from 
January 1, 1998, for non-Hodgkin's lymphoma is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

